Citation Nr: 0101273	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Albuquerque, New Mexico, which denied a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder.

It should be noted that the veteran was originally and 
finally denied entitlement to service connection for a low 
back disorder by the Board in June 1974.  However, in a May 
1999 decision and remand, the Board held that new and 
material evidence had been submitted to reopen the claim and 
that the claim for service connection was well grounded.  
These issues decided, the current matter before the Board is 
whether entitlement to service connection for a low back 
disorder is warranted based on all the evidence of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran currently has spondylolisthesis at L5-S1.

3.  The veteran had no low back pathology noted at the time 
of his induction into service and is presumed to have 
incurred an injury to his low back in service.

4.  The evidence supports a nexus between the veteran's 
current spondylolisthesis and his inservice back injury.



CONCLUSION OF LAW

Spondylolisthesis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b)  (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110  (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West Supp. 2000); 38 C.F.R. § 3.303(d)  
(1999).  Entitlement to service connection may also be 
granted for a chronic disability.  However, that disability 
must either be shown to be chronic in service or there must 
be evidence of a continuity of symptomatology sufficient to 
show that a condition noted in service was a chronic 
condition.  38 C.F.R. § 3.303(b)  (1999).

Since this claim was previously determined to be well-
grounded, the veteran is entitled to assistance with the 
development of evidence in support of the claim.  38 U.S.C.A. 
§ 5107(a)  (West 1991).  In this regard, the Board notes that 
the RO obtained the veteran's service medical records, 
provided him with VA compensation and pension examination, 
and attempted to obtain all the evidence which he indicated 
may be available.  It also provided him with a Travel Board 
hearing.  Overall, the Board finds that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Pre- and post-service private medical records from 
Presbyterian Hospital are dated from June 1969 to December 
1973.  They do not show treatment for any low back problems.

The veteran's service medical records do not note any low 
back problems at any time during service.  His June 1969 
induction medical examination report and January 1971 
separation medical examination report indicate that his spine 
status was normal with no defects reported.

Subsequent to service, VA medical records reflect that the 
veteran was first seen for low back problems in November 
1972.  He was admitted at that time for treatment of 
spondylolisthesis.  He reported pain in his right lower 
quadrant that radiated to his low back on and off for about 1 
year.  Initial medical history indicated that there had been 
no trauma, but a November 1972 orthopedic consultation record 
indicates that he had a history of back pain during service 
while firing field artillery in Vietnam.  The veteran 
reported that, on one occasion, he was thrown backward, 
incurring a hyperextension injury to his back.  The pain 
gradually improved, but was recurrent.  He worked as a 
bricklayer and indicated an acute onset of low back pain 
after getting out of a car 1 week prior.  Physical 
examination revealed pain on palpation of the lumbosacral 
spine with pain also on extension, lateral bending, and 
straight leg raising.  Sensation was decreased in the left 
leg.  The veteran was placed in traction.  Impression was 
spina bifida and spondylolisthesis at L5.  Records show that 
a November 1972 electromyography (EMG) of the lumbosacral 
spine and left leg was normal.  X-rays revealed spondylolysis 
at L5 with spondylolisthesis at L5-S1, as well as a pars 
interarticularis defect at L5 and narrowing of the disc space 
at L4-L5.  In January 1973, the veteran was provided a 
lumbosacral corset.

A January 1973 VA examination report also indicates a history 
of a back injury during service, stating that the veteran was 
thrown by the recoil from a mortar.  Assessment was chronic 
low back strain.

An October 1987 VA hospital summary shows that the veteran 
injured his head during an on-the-job accident and that he 
had had surgery for an inguinal hernia.  It does not mention 
an inservice low back injury.  Physical examination revealed 
no low back pathology.

A January 1990 magnetic resonance imaging (MRI) report of the 
veteran's lumbar spine revealed spondylolisthesis of L5 with 
disc degeneration, as well as additional degeneration and a 
slight disc bulge at L3-L4.

With his February 1993 claim, the veteran submitted a lay 
statement from a fellow servicemember, photocopies of 
photographs, and photocopies of a correspondence identified 
as a letter sent by the veteran to his mother while in 
Vietnam.  The lay statement asserts the veteran was treated 
for a back injury for 3 days in July 1970.  The letter is 
dated in May 1970 and states that the veteran was "doing 
fine."  The photographs show service personnel loading a 
field artillery gun, one of whom the veteran asserted was 
him.  Purportedly on the back of the photographs are notes 
from the veteran, dated in June 1970, stating that he injured 
his back during a mortar fight.

Five additional lay statements were received at the RO 
between February 1994 and April 1994.  They are from the 
veteran's mother, former spouse, step father, friend, and 
fellow servicemember.  They assert that he had no back 
problems prior to service, but returned from Vietnam with low 
back pain.  The statement from the fellow servicemember 
indicates additionally that he met the veteran in Vietnam and 
that the veteran was having back pain at that time.

Photocopied pages from an orthopedic treatise provide 
information on spondylolysis and spondylolisthesis.

A November 1996 VA psychiatric examination report lists, as 
medical history provided by the veteran, that he injured his 
low back during a recoil of an artillery gun that threw him 
off.

VA outpatient records reflect that the veteran complained of 
low back pain in February 1997.  It was of 3 days duration.  
A March 1997 outpatient note indicates that he had 
spondylolisthesis with radiating pain, burning, and numbness 
to the right lower extremity.  Range of motion was limited in 
all planes.  Assessment was chronic low back pain secondary 
to spondylolisthesis.

A March 1999 private chiropractor letter states that the 
veteran incurred a lifting injury in service and that, since 
that time, had had periodic low back problems.  It states 
that he had spondylolisthesis that was worsened by his injury 
in service.

The veteran testified at a Travel Board hearing in March 
1999.  During the hearing, he stated that he loaded 155mm 
artillery shells in Vietnam.  He stated that he was not 
treated for any back problems prior to service, but was seen 
for a back injury in Vietnam after being knocked on his back 
during a mortar attack.  He indicated treatment in the field, 
but had no opportunity for formal hospital treatment.

A July 1999 VA examination report thoroughly reiterates the 
medical history and documentary evidence relating to the 
veteran's low back disorder.  It notes that he was first seen 
for back problems in 1972, but that there was no evidence of 
any complaints or treatment after that until 1987 and, 
thereafter, until 1997.  The report restates the veteran's 
contention that he injured his back in Vietnam as a result of 
being thrown to the ground by a mortar blast.  Physical 
examination revealed a broad-based gait and obesity.  His 
right iliac crest was somewhat elevated, with a mild 
thoracolumbar scoliosis.  There was no muscle spasm.  Flexion 
was to 35 degrees, extension was to 10 degrees with 
discomfort, left lateral flexion was to 25 degrees, right 
lateral flexion was to 20 degrees with discomfort, and 
rotation was to 45 degrees bilaterally.  Straight leg raising 
was negative.  Sensory evaluation produced complaints of 
diminished sensation in the anterior right leg.  There was 
tenderness at the lumbosacral junction.  Diagnosis, after X-
rays, was spondylolisthesis at L5-S1, spondylolysis at L5-S1, 
and facet joint disease at L5-S1, as well as generalized 
early spondylosis of the lumbar spine.  The examiner remarked 
that spondylolysis and spondylolisthesis were developmental 
problems, but could become symptomatic if stresses were 
placed on the spine.  The examiner noted, however, that there 
was no record of any inservice treatment for any back 
problems.  Nevertheless, it was concluded that the veteran 
could have been symptomatic in service due to his alleged 
back injury, which worsened until his treatment in 1972.  
There was no way to affirm or deny that his symptoms were 
caused by an inservice back injury.

A November 1999 MRI report reveals that the veteran had 
spondylolisthesis at L5-S1 with severe foraminal stenosis and 
retrolisthesis at L4-L5, and mild posterior wedging at L4-L5.

III.  Analysis

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1999).  In this case, the veteran had no back 
problems noted at the time of his entry into service and no 
evidence suggests a pre-existing back condition; thus, he is 
presumed to have had no back problems prior to service.

In order to be granted entitlement to service connection, the 
claims file must contain sufficient evidence of a current 
disability, of an inservice injury, and of a nexus between 
the two, thereby linking a current disability with service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Here, the Board first concludes that the veteran has a 
current low back disorder.  The recent medical evidence 
consistently shows that he has spondylolisthesis at L5-S1, 
spondylolysis and degenerative changes.  This diagnosis is 
reflected in the July 1999 VA examination report, November 
1999 MRI report, and elsewhere in the record.  Therefore, the 
first requirement for service connection, i.e. a current 
disability, is met.  Id.

The requirement of incurrence of an inservice injury is also 
met.  Id.  In the Board's May 1999 decision, it apparently 
conceded that the veteran was involved in combat during his 
service in Vietnam.  For veterans who engaged in combat with 
the enemy during active service, the regulations provide that 
"[s]atisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence of aggravation."  38 C.F.R. § 3.304(d)  (1999); 
38 U.S.C.A. § 1154(b)  (West 1991).  The United States Court 
of Appeals for Veterans Claims has held that, while § 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, it 
does considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392  (1996) (citations omitted).  Here, the veteran 
has consistently asserted that he injured his low back in 
Vietnam while serving during the Vietnam era.  He indicated 
that he was thrown back from a mortar blast during a mortar 
attack.  Lay statements from a fellow servicemember also 
report that the veteran had back problems in service due to 
an injury.  While these statements are not competent evidence 
that the veteran had a low back disorder in service, they are 
competent evidence that the veteran complained of low back 
pain and received treatment for such.  Espiritu v. Derwinski, 
2 Vet. App. 492  (1992); Grottveit v. Brown, 5 Vet. App. 91, 
92-93  (1993).  Thus, it is accepted that the veteran 
incurred a low back injury in service.

In light of the above, the determinative issue is whether the 
veteran's current low back disorder was caused by or is 
otherwise etiologically related to the inservice injury.  38 
C.F.R. § 3.303  (1999).  In making this determination, the 
Board must consider all of the medical evidence, both for and 
against the appellant's claim, and determine its credibility 
and overall probative value.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence); Hickson 
v. West, 12 Vet. App. 247 (1999) (evidence is presumed 
credible at the well-groundedness stage, but not at the 
merits stage of claim analysis).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
with the veteran prevailing on his claim under such 
circumstances, or alternatively, whether the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The evidence in support of the veteran's claim consists of 
the March 1999 private chiropractor letter, which provides a 
medical opinion that the veteran's inservice back injury 
caused his current symptomatic spondylolisthesis.

The evidence against the veteran's claim consists of service 
medical records, which indicate that the veteran had no low 
back complaints or defects at the time of his separation from 
service.  However, this evidence is partially rebutted by VA 
records showing treatment for low back problems soon after 
service, in 1972, with no history of trauma except for the 
asserted inservice back injury.

In its May 1999 decision, the Board remanded this case in 
order to obtain a medical opinion as to the etiology of the 
veteran's current low back disorder.  The resultant July 1999 
VA examination report, however, does not provide a conclusive 
opinion.  It merely indicates that a link between an 
inservice back injury and the current pathology could not be 
affirmed or denied.  The opinion neither supports, nor 
rebuts, the veteran's claim.

Overall, the Board finds probative evidence both for and 
against a relationship between the veteran's 
spondylolisthesis and service.  Specifically, it finds the 
evidence in equipoise.  In such situations, the veteran is 
entitled to the benefit of any doubt as per 38 U.S.C.A. 
§ 5107(b).  Therefore, entitlement to service connection for 
spondylolisthesis is warranted.


ORDER

Entitlement to service connection for spondylolisthesis is 
granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

